Case 2:17-cv-11910-MAG-DRG ECF No. 457-11 filed 10/23/18   PageID.11590   Page 1 of
                                      6




        EXHIBIT 1-9
                    HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
      Case 2:17-cv-11910-MAG-DRG ECF No. 457-11 filed 10/23/18 PageID.11591                             Page 2 of
                                             6
Message
From:          Farmer, Floyd S [/O=IRMMAIL/OU=MBX SERVERS - DAL/CN=RECIPIENTS/CN=FSFARMER]
Sent:          7/7/2017 5:59:37 PM
To:            Clinton, Julius A [/O=IRMMAIL/OU=MBX Servers - NYC/cn=Recipients/cn=JAClinto]
Subject:       FW: Read Ahead: Meeting with U.S. Ambassador to Iraq - Douglas Silliman
Attachments:   Iraq Ambassador call.doc




Floyd S. Farmer
Unit Chief
HQ Immigration and Customs Enforcement,
ERO/Removal and International Operations
Middle East / East Africa
500 12th St. S.W., RM 8019
Washington, D.C. 20536
Tel: 202-732-6219
Cell: 202-553-6702
Floyd.S.Farmer@ice.dhs.gov


From: Farmer, Floyd S
Sent: Friday, July 7, 2017 1:59 PM
To: Schultz, John A
Cc: Katz, Evan C
Subject: RE: Read Ahead: Meeting with U.S. Ambassador to Iraq - Douglas Silliman

See attached per your request. This was the best we could do with such short notice. Once again, I did not attach the
two attachments since I never received them from the last cleared paper.

Floyd S. Farmer
Unit Chief
HQ Immigration and Customs Enforcement,
ERO/Removal and International Operations
Middle East / East Africa
500 12th St. S.W., RM 8019
Washington, D.C. 20536
Tel: 202-732-6219
Cell: 202-553-6702
Floyd.S.Farmer@ice.dhs.gov


From: Schultz, John A
Sent: Friday, July 7, 2017 1:18 PM
To: Farmer, Floyd S
Cc: Katz, Evan C
Subject: FW: Read Ahead: Meeting with U.S. Ambassador to Iraq - Douglas Silliman



Sam

An you merge what you all had done into the attached format? Due by 2 p

Sent with BlackBerry Work
(www.blackberry.com)




                                                      ICE - 0269071
                            HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
     Case 2:17-cv-11910-MAG-DRG ECF No. 457-11 filed 10/23/18                       PageID.11592      Page 3 of
                                           6

From: Day, Dana <Dana.Day@ice.dhs.gov>
Date: Friday, Jul 07, 2017, 10:58 PM
To: Katz, Evan C <Evan.C.Katz(Oce.dhs.gov>, Schultz, John A <John.A.Schultz(ii:ice.dhs.gov>
Subject: FW: Read Ahead: Meeting with U.S. Ambassador to Iraq - Douglas Silliman


Corey/John,

Pl ease see below and utilize the attached template for briefing material for the upcoming meeting. Also advise
if the material can be provided by COB today.

Thanks

Mr. Dana Day
Chief of Staff
Removal Division
Enforcement & Removal Operations
Immigration and Customs Enforcement
500 12th Street, SW
Washington, D.C. 20536
202.732.5474 (w) — 202.425.7005 (c )
Dana.day@ice.dhs.gov


From: Solorzano, Eliman
Sent: Friday, July 7, 2017 11:37 AM
To: Day, Dana
Cc: Anderson, Jamia T
Subject: Read Ahead: Meeting with U.S. Ambassador to Iraq - Douglas Silliman

Dana,

As discussed, please use the attached template to provide briefing material for Tuesday's meeting with the U.S.
Ambassador to Iraq. John Schultz and Corey Katz are already aware of the meeting and should be working on briefing
material.

Let me know if they can provide by COB today.

Thanks!

Jussara Solorzano
Special Assistant
Chief of Staff
Enforcement and Removal Operations
(202) 732-6508 (0) 1 (202) 423-4138 (M)
eliman.solorzano@ice.dhs..gov




                                                   ICE - 0269072
              HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
Case 2:17-cv-11910-MAG-DRG ECF No. 457-11 filed 10/23/18 PageID.11593                           Page 4 of
                                          6
                            FOR OFFICIAL USE ONLY
           U.S. Immigration
           and Customs         Office of the Director
           Enforcement          BriOng Materials



                         MEETING WITH ABASSADOR TO IRAQ
             Date and Time of Meeting (e.g., February 26, 2015, 9:00 — 9:30 am)
                  Location of Meeting (e.g., PCN Conference Room 11018)

  Overview:
  • You will call the United States Ambassador to Iraq.
  • Discuss Iraq's agreement to accept ICE Charter flights.
  • Reinforce the importance of mutual cooperation between Iraq and the United States.

  Discussion Points:
  • Criminal convictions of those arrested include: homicide, rape, aggravated assault,
     kidnapping, burglary, drug trafficking, robbery, sex assault, sexual abuse of a minor,
     weapons violations and other offenses.
  • All of the individuals arrested had been ordered removed by the Department of Justice's
     Executive Office for Immigration Review, which employs immigration judges who conduct
     fair and impartial hearings to determine whether an alien is removable from the United States
     and consider any claims for relief from removal that the alien may make.
  • As of June 19, 2017, there were 1,428 Iraqi nationals in the United States with outstanding
     final orders of removal.

  Hot Topics:
  • Charter missions to Iraq scheduled for future dates. The number of detainees needed on each
     flight to make the mission cost appropriate. Iraq mentioned sending 60 a plane, this number
     will work for the first charter, but the number will need to be 75 for all future charter
     missions.
  • The information on the fiscal loss is unknown; however this situation has resulted in
     litigation and has the potential to result in millions just in court costs and attorney fees given
     the class action lawsuits and other court filings.

  Background:
  • ERO has classified Iraq as being At Risk of Uncooperative (ARON) country regarding their
     compliance with ICE/ERO's attempts to procure travel documents (TDs) for Iraqi nationals
     who have been ordered removed from the U.S.
  • Due to the lack of cooperation from the Iraq Embassy, Washington, D.C. on this issue, ERO
     and the Department of State developed a strategy to request approval for final order cases
     directly from Baghdad. In February 2017, ERO received confirmation from the U.S.
     Embassy in Baghdad that Iraqi officials have approved the acceptance of a Special High Risk
     Charter flight containing eight Iraqi detainees. These cases were approved and were
     removed. On April 19, 2017, ICE successfully completed the charter flight to Iraq since
     2010.




                                              1
                                    FOR OFFICIAL USE ONLY
                                                                                 4/6/2018 4:27:29 PM


                                            ICE - 0269073
              HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
Case 2:17-cv-11910-MAG-DRG ECF No. 457-11 filed 10/23/18 PageID.11594                       Page 5 of
                                          6
                            FOR OFFICIAL USE ONLY
           U.S. Immigration
           and Customs         Office of the Director
           Enforcement          BriOng Materials

  •   On March 12, 2017, the Department of State issued a cable which summarized the outcomes
      of a meeting between the U.S. Embassy, Baghdad and the Iraq Ministry of Foreign Affairs
      (MFA). MFA informed the embassy representatives that an Iraq Inter-ministerial Committee
      of Deportation was formed and is comprised of representatives from the Prime Minister's
      Office, the Ministry of Foreign Affairs (MFA), the Ministry of Justice (MoJ), and the
      Ministry of the Interior (MoI). The Committee had identified four necessary steps for Iraq to
      facilitate deportation:
          •        Consular access - MFA indicated that they would like to meet with those being
                   removed at the point of embarkation from the U.S.
          •        Citizenship verification- MFA indicated that the MOI would review and verify
                   the evidence of citizenship provided by the U.S. ICE could use evidence of
                   citizenship obtained from U.S. information systems in lieu of passports or
                   national identity cards
          •        Deportation order review- MFA indicated that the MOJ would review each
                   deportation order in tandem with the citizenship verification process.
          •        Travel document issuance- the Committee is prepared to inform the Iraqi
                   Embassy and Consulates to provide travel documents for the 1,400 non-detained
                   Iraqi nationals.
  •   On May 25, 2017, in preparation for a removal flight, ICE transmitted 280 travel document
      requests to the U.S. Embassy in Baghdad for submission to the inter-ministerial committee of
      deportation. The removal flight is scheduled to arrive in Bagdad on June 29, 2017 with no
      more than 75 Iraqi nationals with final orders of removal on board.
  •   Since May 15, 2017, 213 Iraqi nationals subject to a final order of removal have entered ICE
      custody all but four have criminal convictions.
  •   A list of 280 travel document requests were submitted by ICE to the U.S. Embassy in
      Baghdad during a period covering May 17, 2017 through June 6, 2017. After a DOS review
      and follow up questions regarding several cases, DOS submitted all 280 cases with a Dip
      note to the Iraqi MFA on June 6, 2017.
  •   ERO was notified on, June 21, 2017, that Iraq would not accept the charter scheduled to
      arrive on June 29, 2017.
  •   On June 22, 2017, the U.S. District Court for the Eastern District of Michigan temporarily
      stayed the removal of 114 Iraqi nationals.
  •   On June 26, 2017, the U.S. District Court filed a ruling expanding the June 22 order to apply
      to 1,144 similarly situated Iraqis with final orders nationwide.
  •   On July 5, 2017, the district court heard oral argument on two motions filed by plaintiffs —
      (1) to expedite briefing for a preliminary injunction motion and extend the temporary
      restraining order, and (2) to permit expedited class discovery.
  •   The district court granted an extension until July 24, 2017.




                                                  2
                                   FOR OFFICIAL USE ONLY
                                                                             4/6/2018 4:27:29 PM


                                          ICE - 0269074
              HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
Case 2:17-cv-11910-MAG-DRG ECF No. 457-11 filed 10/23/18 PageID.11595   Page 6 of
                                          6
                            FOR OFFICIAL USE ONLY
           U.S, Immigration
           and Customs         Office of the Director
           Enforcement          Briefing Materials


  Press:
  • Closed

  Participants:
  Internal
  • S1
  • Others TBD

  Attachments:
  • Overview of DHS engagement
  • Biography

  Staff Responsible for Briefing Memo:
  Julius Clinton, ERO RIO ICE, (202) 567-9063

  Date Prepared: July 7, 2017




                                FOR OFFICIAL USE ONLY
                                                            4/6/2018 4:27:29 PM


                                       ICE - 0269075
